t c summary opinion united_states tax_court gary p herring petitioner v commissioner of internal revenue respondent docket no 29141-11s filed date gary p herring pro_se clint j locke for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to the first-time_homebuyer credit fthbc claimed on his federal_income_tax return return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in alabama petitioner and his former spouse married on a date not disclosed in the record separated in and were divorced before the year in issue in petitioner his younger brother and his former spouse as partners acquired an 80-acre tract of mostly unimproved land in brownsboro alabama brownsboro tract in in connection with petitioner’s divorce proceedings they sold approximately acres of the brownsboro tract sale although the record is less than clear it appears that at some point before the sale some of the brownsboro tract had been subdivided into two-acre lots after the sale and pursuant to an arrangement among petitioner his former spouse and his younger brother petitioner became the sole owner of one of these lots pincite raintree road raintree property petitioner actually began development of the raintree property in however development of the raintree property was suspended as a result of an injunction issued during the divorce proceedings between petitioner and his former spouse upon the death of their mother in petitioner and his two brothers each inherited a one-third interest in their family home in cullman alabama cullman house in petitioner moved into the cullman house which he considered his primary residence from then until for and he sought relief from local real_estate_taxes attributable to the cullman house by claiming a homestead_exemption from the revenue commissioner for cullman alabama which according to petitioner he was entitled to because the cullman house was his primary residence in the fall of upon the conclusion of his divorce proceedings and the sale of the brownsboro tract petitioner resumed the development of the raintree property which included the construction of a house that he intended to use as a principal_residence raintree house while the raintree house was under construction petitioner lived in a recreational vehicle parked on the raintree property on weekends he returned to the cullman house in order to provide childcare services for his neighbor the raintree house was completed and ready for occupancy on date petitioner began living there date petitioner’s return was timely efiled on date included with his return is a form_5405 first-time_homebuyer credit on which he claimed the fthbc here in dispute the fthbc is attributable to the raintree house according to respondent petitioner is not entitled to the fthbc because of his ownership_interest in the cullman house petitioner’ sec_2010 federal_income_tax return includes a form_5405 repayment of the first-time_homebuyer credit as does hi sec_2011 federal_income_tax return on each of those returns petitioner reported a federal_income_tax liability dollar_figure greater than otherwise due because of the fthbc claimed on the return under the circumstances of this case the first-time_homebuyer credit as then allowable resembled more a non-interest-bearing loan repayable through increases to a taxpayer’s otherwise due federal_income_tax for subsequent periods than it did a credit see sec_36 petitioner repeatedly made this analogy during the trial discussion like deductions credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed see rule a 308_us_488 292_us_435 89_tc_816 sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is defined as any individual who has had no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence in question sec_36 138_tc_51 when the taxpayer constructs a residence the date of purchase of the residence is the date the taxpayer first occupies such residence sec_36 petitioner argued for the application of sec_7491 which subject_to certain conditions shifts the burden_of_proof from the taxpayer to the commissioner with respect to any factual issue relevant to ascertaining the liability for any taxpayer for any_tax imposed by various provisions of the internal_revenue_code_of_1986 because there are no factual disputes here and because petitioner’s entitlement to an fthbc is determined by the application of law to the facts agreed upon by the parties we need not consider petitioner’s argument see eg 124_tc_95 pursuant to sec_36 petitioner is considered to have purchased the raintree house on date the date he first occupied it accordingly petitioner is eligible as a first-time_homebuyer only if he had no present ownership_interest in a principal_residence between date and date according to respondent petitioner was not a first-time_homebuyer within the meaning of sec_36 with respect to the raintree house because petitioner inherited a one-third ownership_interest in the cullman house in and used that house as his principal_residence during the three-year period ending on the date of the purchase of the raintree house petitioner readily acknowledges that during the relevant period he owned a one-third interest in the cullman house and that he used that house as his principal_residence that being so petitioner is not a first-time_homebuyer within the meaning of sec_36 with respect to the raintree house and he is not entitled to the fthbc here in dispute for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 whether a taxpayer uses a property as his principal_residence depends upon all the facts and circumstances see sec_1_121-1 income_tax regs in the light of petitioner’s acknowledgment that he used the cullman house as his principal_residence during the relevant period there is no need to discuss the relevant factors identified in sec_1_121-1 income_tax regs for determining a taxpayer’s principal_residence suffice it to note that applying the factors here supports a finding that petitioner used the family home as his principal_residence during the relevant period although the facts in this case demand the inevitable foregoing result we think it appropriate to comment upon two arguments advanced by petitioner according to petitioner he entered into an enforceable contract with the internal_revenue_service irs when he filed his federal_income_tax return with the attached form_5405 claiming the fthbc according to petitioner the irs agreed to lend petitioner dollar_figure pincite interest repayable in dollar_figure-a-year installment payments for a term of years he further contends that the irs ratified the contract by accepting hi sec_2010 and sec_2011 federal_income_tax returns both of which included a dollar_figure repayment of the fthbc simply put he is incorrect on the point we are aware of no authority that in general provides that items shown on a federal_income_tax return can give rise to a contractual relationship between a taxpayer and the irs or specifically allows a taxpayer to establish a contractual relationship with the irs by claiming the fthbc on a federal_income_tax return for the most part an item shown on a return does little more than to establish at least as of the date of the filing of the return the taxpayer’s position with respect to that item see 71_tc_633 petitioner’s claim that he is entitled to the fthbc because of a contractual relationship with the irs is rejected separate and apart from his contractual relationship argument petitioner also argues that it is unfair that the deficiency here in dispute does not take into account the repayments that he made in later years petitioner’s argument in this regard has a certain attraction if only on equitable grounds while we sympathize with petitioner we cannot give effect to his argument the definition of deficiency as found in sec_6211 does not take into account the increases in a taxpayer’s federal_income_tax liability for subsequent periods required by section f as was pointed out to petitioner during trial however and noted in respondent’s memorandum of authorities petitioner is not without a remedy petitioner may file claims for refunds for and on account of the overpayments of federal_income_tax for both of those years resulting from the application of sec_36 we expect that in response to any such claims respondent will take the necessary action to ensure that petitioner’s claims for refund if made will be processed consistent with the disallowance of the fthbc here in dispute to reflect the foregoing decision will be entered for respondent
